DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment, per the conversation with Gayatry S. Nair on 3/18/2021, to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.    (Currently Amended) The method according to claim 1, whereby at least one of the receivers has a clock which is an accurate clock, and wherein step (c) further comprises setting the clock drift estimate associated with the accurate clock to zero in the equation.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
In regards to the prior art of record, the claims differ from the prior art of record US 2016/0018544, US 2012/0287753, and US 2016/0377755 either singularly or in combination because they fail to anticipate or render obvious: 

    PNG
    media_image1.png
    469
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    170
    800
    media_image2.png
    Greyscale
 in combination with all other limitations in the claim as claimed and defined by the applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20160161619 A1, US 20160109595 A1, US 20160047929 A1, US 20160018544 A1, US 20140362658 A1, US 20140297191 A1, and US 20110317521 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.J.B/Examiner, Art Unit 2865                                                                                                                                                                                                        

/LINA M CORDERO/Primary Examiner, Art Unit 2857